DETAILED ACTION
This application, filed on 18 May 2020, is a continuation of U.S. Patent Application Serial No. 15/367094 which claims priority to U.S. Patent Application 62/261781. Currently claims 21-40 are pending and it is noted that claims 1-20 were canceled. 

Information Disclosure Statement
The information disclosure statement filed 8 June 2020 partially fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been fully considered. However, all references in the IDS which also were listed in an IDS of parent application 15/367094 for which a legible copy of each reference was previously provided have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “another” in claim 30 is a relative term which renders the claim indefinite. The term “another” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear with respect to which process or function the term “another” applies or in what sense the process is differentiable from any other recited function.
Claim 29 recites the limitation "another action recommendation system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for the action recommendation system relative to which the claims recites “another”.
Claim 30 recites the limitation "another process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for the process for generating the predetermined set of actions relative to which the claim recites there is another process.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 1, 3-17, 16, and 20 respectively, of prior U.S. Patent No. 10699187. 
This is a statutory double patenting rejection.


Instant Application
US Patent 10699187
Claim 21
Claim 1


A method of providing a slate of actions to an action selector that interacts with an environment by selecting and performing actions, wherein the slate of actions includes a plurality of actions selected from a predetermined set of actions, 

and wherein the environment transitions states in response to actions performed by the action selector, the method comprising:  

receiving an observation characterizing a current state of the environment; 

generating a plurality of candidate action slates that each comprise a plurality of actions from the predetermined set of actions, 

wherein each candidate action slate has a same, predetermined number of slots with each slot being filled with a respective action from the predetermined set of actions, 

and wherein, for each candidate action slate, the slots are filled with a different combination of actions from each of other candidate action slates; 

for each candidate action slate, processing the candidate action slate using a deep neural network, wherein, for each candidate action slate, the deep neural network: receives an input that comprises the plurality of actions in the candidate action slate and the observation, 


and generates, as output, a slate Q value for the candidate action slate that is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation; 

selecting an action slate from the plurality of candidate action slates based on the slate Q values generated as output by the deep neural network for the candidate action slates;

 and providing the selected action slate to the action selector in response to the observation.  


A method of providing a slate of actions to an action selector that interacts with an environment by selecting and performing actions, wherein the slate of actions includes a plurality of actions selected from a predetermined set of actions

 to fill a predetermined number of slots in an action slate, 

and wherein the environment transitions states in response to actions performed by the action selector, the method comprising: 

receiving an observation characterizing a current state of the environment; 

dividing the predetermined number of slots into a plurality of subsets, wherein each subset is a disjoint partition of the slots in the predetermined number of slots; selecting, in a sequence according to a subset ordering of the plurality of subsets, actions to fill in each subset, comprising, for a given subset of the plurality of subsets: 



generating a plurality of candidate action slates for the given subset of slots, each candidate action slate for the given subset of slots including: in any slot that is in any subset before the given subset in the subset ordering, the action already selected for the slot, a respective candidate action in each of the slots in the given subset, 


wherein each candidate action slate has a different combination of candidate actions in the slots in the given subset from each other candidate action slate, 

and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots that are in any subset before the given subset in the subset ordering; 


and for each candidate action slate, processing the candidate action slate using a deep neural network, wherein the deep neural network receives, as input, the observation and the candidate action slate, 


and generates, as output, a slate Q value for the candidate action slate that Application No. : 15/367,094 Filed: December 1, 2016Page3 3of 12 is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation; 


selecting [[an ]]a candidate action slate from the plurality of candidate action slates based on the generated slate Q values for the candidate action slates; 


and selecting, as the actions in the slots in the given subset, the actions in the slots in the selected candidate action slate, 


generating a final action slate, wherein the final action slate comprises the selected actions for the slots in each subset, 

and providing the  action slate to the action selector in response to the observation.  

The method in instant claim 21 is anticipated by the method of claim 1 of US Patent ‘187.
Claim 22/21
Claim 2/1
wherein, in response to receiving the action slate, the action selector performs either (i) an action selected from the action slate or (ii) a null action that is not included in the predetermined set of actions.
wherein, in response to receiving the final action slate, the action selector performs either (i) an action selected from the final action slate or (ii) a null action that is not included in the set of actions in the final action slate.  
The method in instant claim 22/21 is anticipated by the method of claim 2/1 of US Patent ‘187. 
Claim 23/21
Claim 1
wherein generating the plurality of candidate action slates comprises, for a given subset of the slots in the candidate action slate: generating a plurality of candidate slates for the given subset of slots, each candidate slate for the given subset of slots including: 

in any slot for which an action has already been selected, the action already selected for the slot, a respective candidate action in each of the slots in the given subset, and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots for which an action has already been selected; 


and wherein selecting the action slate comprises selecting as the actions in the given subset of slots in the action slate the candidate actions that are in the slots in the given subset in the candidate slate having a highest slate Q value.  
A method of providing a slate of actions to an action selector that interacts with an environment by selecting and performing actions, wherein the slate of actions includes a plurality of actions selected from a predetermined set of actions

 to fill a predetermined number of slots in an action slate, 

and wherein the environment transitions states in response to actions performed by the action selector, the method comprising: 

receiving an observation characterizing a current state of the environment; 

dividing the predetermined number of slots into a plurality of subsets, wherein each subset is a disjoint partition of the slots in the predetermined number of slots; selecting, in a sequence according to a subset ordering of the plurality of subsets, actions to fill in each subset, comprising, for a given subset of the plurality of subsets: 



generating a plurality of candidate action slates for the given subset of slots, each candidate action slate for the given subset of slots including: in any slot that is in any subset before the given subset in the subset ordering, the action already selected for the slot, a respective candidate action in each of the slots in the given subset, 


wherein each candidate action slate has a different combination of candidate actions in the slots in the given subset from each other candidate action slate, 

and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots that are in any subset before the given subset in the subset ordering; 


and for each candidate action slate, processing the candidate action slate using a deep neural network, wherein the deep neural network receives, as input, the observation and the candidate action slate, 


and generates, as output, a slate Q value for the candidate action slate that Application No. : 15/367,094 Filed: December 1, 2016Page3 3of 12 is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation; 


selecting [[an ]]a candidate action slate from the plurality of candidate action slates based on the generated slate Q values for the candidate action slates; 


and selecting, as the actions in the slots in the given subset, the actions in the slots in the selected candidate action slate, 


generating a final action slate, wherein the final action slate comprises the selected actions for the slots in each subset, 

and providing the 

The method in instant claim 5/4 is anticipated by the method of claim 1 of US Patent ‘187. 
Claim 24/23
Claim 3/1
wherein the given subset of slots has a predetermined number of slots that is greater than one.
wherein the given subset of slots has a predetermined number of slots that is greater than one.  
The method in instant claim 24/23 is anticipated by the method of claim 3/1 of US Patent ‘187. 
Claim 25/23
Claim 4/1
wherein the given subset of slots has one slot.
wherein the given subset of slots has one slot.
The method in instant claim 25/23 is anticipated by the method of claim 4/1 of US Patent ‘187. 
Claim 26/23
Claims 1, 5/1
wherein the slots in the action slate are ordered from a highest slot in the action slate to a lowest slot in the action slate when provided to the action selector, 


and wherein selecting the action slate comprises selecting an action for each subset of slots in the action slate in sequence based on an ordering of the slots in the action slate when provided to the action selector.
A method of providing a slate of actions to an action selector that interacts with an environment by selecting and performing actions, wherein the slate of actions includes a plurality of actions selected from a predetermined set of actions

 to fill a predetermined number of slots in an action slate, 

and wherein the environment transitions states in response to actions performed by the action selector, the method comprising: 

receiving an observation characterizing a current state of the environment; 

dividing the predetermined number of slots into a plurality of subsets, wherein each subset is a disjoint partition of the slots in the predetermined number of slots; selecting, in a sequence according to a subset ordering of the plurality of subsets, actions to fill in each subset, comprising, for a given subset of the plurality of subsets: 



generating a plurality of candidate action slates for the given subset of slots, each candidate action slate for the given subset of slots including: in any slot that is in any subset before the given subset in the subset ordering, the action already selected for the slot, a respective candidate action in each of the slots in the given subset, 


wherein each candidate action slate has a different combination of candidate actions in the slots in the given subset from each other candidate action slate, 

and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots that are in any subset before the given subset in the subset ordering; 


and for each candidate action slate, processing the candidate action slate using a deep neural network, wherein the deep neural network receives, as input, the observation and the candidate action slate, 


and generates, as output, a slate Q value for the candidate action slate that Application No. : 15/367,094 Filed: December 1, 2016Page3 3of 12 is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation; 


selecting [[an ]]a candidate action slate from the plurality of candidate action slates based on the generated slate Q values for the candidate action slates; 


and selecting, as the actions in the slots in the given subset, the actions in the slots in the selected candidate action slate, 


generating a final action slate, wherein the final action slate comprises the selected actions for the slots in each subset, 

and providing the 
wherein the slots in the action slate are ordered from a highest slot in the action slate to a lowest slot in the action slate when provided to the action selector. 

The method in instant claim 26/23 is anticipated by the method of claims 1 and 5/1 of US Patent ‘187.
Claim 27/23
Claim 6/1
generating a random ordering of subsets of slots in the action slate, wherein selecting an action slate comprises selecting an action for each subset of slots in the action slate in sequence according to the random ordering.  

further comprising: generating a random ordering of subsets of slots in the action slate, wherein selecting, in the sequence according to the subset ordering of the plurality of subsets, actions to fill in each subset 
The method in instant claim 27/23 is anticipated by the method of claim 6/1 of US Patent ‘187. 
Claim 28/23
Claim 7/1
wherein, for each candidate action slate, the placeholder action is the same as one of the candidate actions in the given subset.
wherein, for each candidate action slate, the placeholder action is the same as one of the candidate actions in the given subset.
The method in instant claim 28/23 is anticipated by the method of claim 7/1 of US Patent ‘187. 
Claim 29/23
Claim 8/1
wherein, for each candidate action slate, the placeholder actions are actions suggested by another action recommendation system.  
wherein, for each candidate action slate, the placeholder actions are actions suggested by an another action recommendation system.
The method in instant claim 29/23 is anticipated by the method of claim 8/1 of US Patent ‘187. 
Claim 30/21
Claim 9/1
wherein the actions in each candidate action slate are selected from a subset of the actions in the predetermined set of actions generated by another process.  

wherein the actions in each candidate action slate are selected from a subset of the actions in the predetermined set of actions generated by an another process

The method in instant claim 30/21 is anticipated by the method of claim 9/1 of US Patent ‘187. 
Claim 31/21
Claim 10/1
receiving a reward in response to providing the action slate to the action selector; and using the reward in updating values of parameters of the deep neural network.  

receiving a reward in response to providing the final action slate to the action selector; and using the reward in updating values of parameters of the deep neural network
The method in instant claim 31/21 is anticipated by the method of claim 10/1 of US Patent ‘187. 
Claim 32/31
Claim 11/10
wherein using the reward in updating the values of the parameters of the deep neural network comprises: receiving a next observation characterizing a next state of the environment; and using a current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network.
wherein using the reward in updating values of the parameters of the deep neural network comprises: receiving a next observation characterizing a next state of the environment; and using the current observation, the final action slate, the reward, and the next observation to update the values of the parameters of the deep neural network.  
The method in instant claim 32/31 is anticipated by the method of claim 11/10 of US Patent ‘187. 
Claim 33/32
Claim 12/11
wherein using the current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network comprises: modifying the reward to generate a modified reward; and using the modified reward in place of the reward in updating the values.  

wherein using the current observation, the final action slate, the reward, and the next observation to update the values of the parameters of the deep neural network comprises: modifying the reward to generate a modified reward; and using the modified reward in place of the reward in updating the values.

The method in instant claim 33/32 is anticipated by the method of claim 12/11 of US Patent ‘187. 
Claim 34/33
Claim 13/12
wherein the modified reward satisfies r^a, wherein r is the reward and a is a constant value greater than one.   

wherein the modified reward satisfies r~a, wherein r is the reward and a is a constant value greater than one.
The method in instant claim 34/33 is anticipated by the method recited in the body of program product claim 13/12 of US Patent ‘187. 
Claim 35/21
Claim 14/1
wherein the environment is a content item presentation setting provided by a content item recommendation system, wherein the action selector is a user of the content item recommendation system, wherein the actions in the predetermined set of actions are recommendations of content items, and wherein each action in the action slate is a recommendation of a distinct action to the user of the content item recommendation system.
wherein the environment is a content item presentation setting provided by a content item recommendation system, wherein the action selector is a user of the content item recommendation system, wherein the actions in the set of actions are recommendations of content items, and wherein each action in the action slate is a recommendation of a distinct action to the user of the content item recommendation system.  
The method in instant claim 35/21 is anticipated by the method recited in claim 14/1 of US Patent ‘187. 
Claim 36/21
Claim 15/1
wherein the observation characterizing the current state includes data characterizing a preceding action that was selected by the action selector from a preceding slate of actions provided to the action selector in response to a preceding observation.  

wherein the observation characterizing the current state includes data characterizing a preceding action that was selected by the action selector from a preceding slate of actions provided to the action selector in response to a preceding observation.
The method in instant claim 36/21 is anticipated by the method recited in claim 15/1 of US Patent ‘187. 



Claims 37-39 of the instant application are also rejected over claims 16, 17, and 16, respectively, of US patent ‘004 for the same reasons as claims 21-23 of the instant application. It is noted that both claim 37 of the instant application and claim 16 of US patent are system implementations of the same subject matter in claim 21 of the instant application and claim 16 of the US patent, respectively.
Claim 40 of the instant application are also rejected over claim 20 of US patent ‘004 for the same reasons as claims 21of the instant application. It is noted that both claim 40 of the instant application and claim 20 of US patent are CRM implementations of the same subject matter in claim 21 of the instant application and claim 1 of the US patent, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 31, 32, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fard et al (“Non-Deterministic Policies in Markovian Decision Processes”, Journal of Artificial Intelligence Research 40 (2011), pp. 1-14), hereinafter referred to as Fard, in view of He et al (“Deep Reinforcement Learning with an Unbounded Action Space”, https://arxiv.org/abs/1511.04636, arXiv:1511.0463v2 [cs.AI],  19 Nov 2015, pp 1-15), hereinafter referred to as He, and in further view of Kale et al (“Non-Stochastic Bandit Slate Problems”, Advances in Neural Processing Systems 23 (NIPS 2010), 2010, pp. 1-9), hereinafter referred to as Kale.

In regard to claim 21, Fard teaches A method of providing a slate of actions to an action selector that interacts with an environment by selecting and performing actions, wherein the slate of actions includes a plurality of actions selected from a predetermined set of actions, and wherein the environment transitions states in response to actions performed by the action selector, the method comprising:  ([p. 3, Section 2.1, p. 7, Section 3.1, Figure 5],  MDPs are used to model the interactions between an agent and an observable Markovian environment. The system is assumed to be in a state at any given time. The agent observes the state and performs an action accordingly. The system then makes a transition to the next state and the agent receives some reward., Even in cases where we have complete knowledge of the dynamics of the planning problem at hand, and when we can accurately calculate actions’ utilities, it might not be desirable to provide the user with only the optimal choice of action at each time step…. In such cases, it seems natural to let the user decide between the top few actions … , wherein, a reinforcement learning-based method determines a set/slate of actions and provides that to an agent/action selector who selects an action from the set of actions in that slate of actions, resulting in a (MDP) transition in the state of the environment such that the particular actions which comprise the slate of actions is drawn from a pool with a known (predetermined) number of potential actions (e.g., 4 as shown in Figure 5).) receiving an observation characterizing a current state of the environment; ([p. 3, Section 2.1, Figure 5],  MDPs are used to model the interactions between an agent and an observable Markovian environment…States: S is the set of states. The state usually captures the complete configuration of the system. Once the state of the system is known, the future of the system is independent from all previous system transitions., wherein the system and its corresponding MDP model is characterized according to the state of a system at a given time t which is received by this RL framework in order to generate suggested actions in response to the state of the system at that time.) generating a plurality of candidate action slates that each comprise a plurality of actions from the predetermined set of actions, ([p. 8, Section 4, pp. 10-11, Section 4.1, p. 13, Section 4.3, p. 14, Section 4.3.2, Table 1], The notion of near-optimality should therefore be on the set of all possible policies that are consistent with the proposed actions…, This constraint indicates that we only add those actions to the policy whose reward plus (1−) of the future optimal return is within the sub-optimal margin…. In the remainder of this section, we focus on the problem of searching over the space of non-augmentable -optimal policies, such as to maximize some criteria. Specifically, we aim to find non-deterministic policies that give the acting agent more options while staying within an acceptable sub-optimal margin., In order to find the largest e-optimal policy, we present two algorithms. We first present a Mixed Integer Program (MIP) formulation of the problem, and then present a search algorithm that uses the monotonic property of the e-optimal constraint… The search algorithm has potential for further extensions with heuristics…, Alternatively, we develop a heuristic search algorithm to find a maximal -optimal policy. We can make use of the monotonic property of the -optimal policies to narrow down the search. We start by computing the conservative policy. We then augment it until we arrive at a non-augmentable policy. We also make use of the fact that if a policy is not -optimal, neither is any other policy that includes it, and thus we can cut the search tree at this point.…The algorithm presented in Table 1 is a one-sided recursive depth-first-search algorithm that searches in the space of plausible non-deterministic policies to maximize a function g(Π). Here we assume that there is an ordering on the set of state-action pairs {pi} = {(sj , ak)}., wherein the RL-based framework performs a search over the action space for each state of the environment to determine a set of near optimal actions that may be include in a set of actions for that state (i.e., the set of actions correspond to an augmentation relative to a single action obtained from an optimal policy) such that this search (either in the form of mixed integer programming or through heuristics – Table 1) is being interpreted as forming (across iterations of that search) a set of alternative candidate action slates.) wherein each candidate action slate has a …, predetermined number of slots with each slot being filled with a respective action from the predetermined set of actions, and wherein, for each candidate action slate, the slots are filled with a different combination of actions from each of other candidate action slates; ([p. 12, Section 4.2, p. 16, Section 5.1, Table 1, Figure 5], As a variant of this, we can try to maximize the sum of the log of the size of the action sets:, To begin, we generated random MDPs with 5 states and 4 actions. The transitions are deterministic (chosen uniformly at random) and the rewards are random values between 0 and 1, except for one of the states with reward 10 for one of its actions; γ was set to 0.95., wherein the search over the action space that forms (and considers) different candidate action slates allows for candidate action slates with up to the number of actions within that system (for example, up to 4 as shown in Figure 5) which is being interpreted as corresponding to the number of (potential) slots in a given candidate action slate and wherein each candidate action slate formed during this search process has is distinct, having a, generally, unique combination of (system state-dependent) actions.)  for each candidate action slate, processing the candidate action slate …, wherein, for each candidate action slate, …: receives an input that comprises the plurality of actions in the candidate action slate and the observation, and generates, as output, a slate Q value for the candidate action slate that is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation; ([pp. 9-10, Section 4.1, Table 1, equations 26, 28, 30, and 32],  A non-deterministic policy Π on an MDP M is said to be -optimal, with  ∈ [0, 1], if we have1 <equation 23>… This constraint indicates that we only add those actions to the policy whose reward plus (1−) of the future optimal return is within the sub-optimal margin. This ensures that the non-deterministic policy is -optimal by using the inequality <equation 25>., wherein the candidate action slates (considered during the search process) are evaluated according to the Q-value associated with the inclusion of the particular actions within that slate such that any particular candidate action slate (for example, that may involve the augmentation of that slate with another action) is evaluated as a whole on the basis of the performance of the action having the worst Q-value while still allowing the overall performance of that action slate to be within epsilon of the performance of an optimal policy according to the function V in the Bellman inequality (which expresses the maximization of Q-value-based long term rewards if a particular action is selected)  and wherein the various (alternative) maximization/optimization criteria shown in equations 26, 28, 30, and 32 also are (Q-value-based) metrics associated with each candidate action slate as a whole.) selecting an action slate from the plurality of candidate action slates based on the slate Q values generated as output … for the candidate action slates; ([pp. 9-10, Section 4.1, Table 1, Table 2, Equations 26, 28, 30, and 32, Figure 5], ([pp. 9-10, Section 4.1, Table 1, equations 26, 28, 30, and 32],  A non-deterministic policy Π on an MDP M is said to be -optimal, with  ∈ [0, 1], if we have1 <equation 23>… This constraint indicates that we only add those actions to the policy whose reward plus (1−) of the future optimal return is within the sub-optimal margin. This ensures that the non-deterministic policy is -optimal by using the inequality <equation 25>., wherein an action slate is identified/selected during the search process (as outputs of the various search methods according to various optimization criteria pointed out previously) with that selection based on the Q-values computed in the RL framework based on the MDP model.) and providing the selected action slate to the action selector in response to the observation.  ([p. 7, Section 3.1, Table 3, Figure 5],  For instance, a doctor can get several recommendations as to how to treat a patient to maximize the chance of remission, but then decide what medication to apply considering also the patient’s medical record, preferences regarding side effects, or medical expenses. This idea of providing choice to the user should be accompanied by reasonable guarantees on the performance of the final decision, regardless of the choice made by the user. A notion of near-optimality should be enforced to make sure the actions are never far from the best possible option., wherein the selected/identified action slate for a given system state (Figure 3, Table 3) is  provided to an agent/action selector who selects an action from the set of actions in that slate of actions.)
However, Fard does not explicitly teach … same, … using a deep neural network, … the deep neural network: … by the deep neural network …. In other words, although Fard teaches that each action slate may have as many slots as the number of potential actions, he does not disclose that each candidate action slate considered in the search process has the same number of slots. In addition, although Fard computes a slate Q-value corresponding to the Q-value associated with the action in the action slate having the worst performance (while still being epsilon optimal), Fard does not make use of a neural network to compute the Q-values for the actions in an action slate (from which the slate Q-value is generated).
However, He, in the analogous environment of computing Q-values for actions in a slate of actions, teaches … for each … action slate, processing the … action slate using a deep neural network, wherein, for each … action slate, the deep neural network: receives an input that comprises the plurality of actions in the … action slate and the observation, and generates, as output, a … Q value for the candidate action … that is an estimate of a long-term reward resulting from the candidate action … being provided to the action selector in response to the observation; selecting an action … from the … action slates based on the … Q values generated as output by the deep neural network for the … action slates; ([p. 4, Section 3.1, pp. 4-5, Section 3.3 , p. 3, Section 3.1, Algorithm 1, Figure 1, Figure 3, Equation 9], We evaluate the DRRN with two games: a deterministic text game task called “Saving John” and a larger-scale stochastic text game called “Machine of Death” from a public archive… The maximum value of feasible actions … is four in “Saving John”, and nine in “Machine of Death”., We consider the sequential decision making problem for text understanding in Figure 1, which we model as a Markov decision process (MDP)…, We develop deep reinforcement relevance network (DRRN), which is a novel deep architecture for handling an unbounded action space in sequential text understanding. As shown in Figure 3, the DRRN consists of a pair of DNNs, one for state text embedding and the other for action text embedding. Given any state/action text pair …, the DRRN estimates the Q-function…, t each time step, the learning agent will be given a text string that describes a certain state of the game (i.e., environment, defined as the “state text”) and several text strings that describe all the possible actions we could take (defined as the “action texts”)…, We further define the Q-function … that characterizes the expected return starting from s, taking the action a, and thereafter following policy pi(a|s) to be:  <equation 1> … We use a softmax selection strategy as the exploration policy during the learning stage, which chooses the action at state st according to the following probability: <equation 4>, wherein a DNN receives an system state-dependent action slate at a given time (as well as a set of distinct action slates across successive time steps), and processes the observational state and set of candidate actions using hidden layer weight models that statistically tie each of the set of possible/candidate actions at a given time step such that a Q value is computed for each of the candidate actions comprising each set of candidate actions that is presented to the agent and wherein the set of Q-values is a measure of the expected long-term reward associated with the set of candidate actions.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He to process each candidate action slate using a deep neural network that receives an input that comprises the plurality of actions in the candidate action slate and the observation, and generates, as output, a slate Q value for the candidate action slate that is an estimate of a long-term reward resulting from the candidate action slate being provided to the action selector in response to the observation to select an action slate from the plurality of candidate action slates based on the slate Q values generated as output by the deep neural network for the candidate action slates. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved performance in a reinforcement learning framework, as measured by the maximization of long term rewards, by using a deep neural network to compute action-state Q-values by representing the actions and states in a common embedding space, particularly when applied to problems in which the action is selected from a set of actions that changes according to the state of the system (He, [pp. 1-2, Section 1, p. 5, Section 3.3, Table 2, Table 3, Figure 3, Figure 6).
However, Fard and He do not disclose … same, …. Although He teaches that each action slate can be filled by a maximum number of actions (e.g., 4 – Section 4.1), the number of action slots varies according to the state of the system (Figure 3). 
However, Kale, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation system, teaches wherein each candidate action slate has a same, predetermined number of slots with each slot being filled with a respective action from the predetermined set of actions, and wherein, for each candidate action slate, the slots are filled with a different combination of actions from each of other candidate action slates ….  ([Abstract, p. 2, Section 2, p. 3, Section 3], We consider bandit problems, motivated by applications in online advertising and news story selection, in which the learner must repeatedly select a slate, that is, a subset of size s from K possible actions, and then receives rewards for just the selected actions., … we are required to choose a slate from a base set A of k actions. An unordered slate is a subset … of s out of K actions. An ordered state is a slate together with an ordering over its s actions…, Frequently in applications we have access to N policies which are algorithms that recommend slates to use in every round … It is therefore beneficial to devise algorithms that have low regret with respect to the best policy in the pool in hindsight, where regret is defined as … Here rho ranges over all policies, Sp is the recommendation of policy rho … and S(t) is the algorithm’s chosen slate…, wherein a set of candidate action slates are generated each composed of s slots corresponding to a subset of actions of size s derived from a predetermined number K of permissible actions and wherein the set of N candidate slates corresponds to the set of N policies such that a final action slate is chosen from amongst these candidate slates).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard and He to incorporate the teachings of Kale for each candidate action slate to have a same, predetermined number of slots with each slot being filled with a respective action from the predetermined set of actions. The modification would have been obvious because one of ordinary skill would have been motivated to correctly and efficiently represent learning environments for which there is a finite set of relevant potential actions known a priori such as in the recommendation of news articles or advertising  ([Abstract, pp. 1-2, Section 1]).

In regard to claim 22, rejection of claim 21 is incorporated, and Fard further teaches wherein, in response to receiving the action slate, the action selector performs either (i) an action selected from the action slate or (ii) a null action that is not included in the predetermined set of actions.   ([p. 7, Section 3.1, Table 3, Figure 5],  For instance, a doctor can get several recommendations as to how to treat a patient to maximize the chance of remission, but then decide what medication to apply considering also the patient’s medical record, preferences regarding side effects, or medical expenses. This idea of providing choice to the user should be accompanied by reasonable guarantees on the performance of the final decision, regardless of the choice made by the user. A notion of near-optimality should be enforced to make sure the actions are never far from the best possible option., wherein the agent/action selector selects an action from the set of actions in an action slate (e.g. based on the system state shown in Figure 5); although Fard does not teach that a “null action” is a potential selected action response, the claim limitation, as presented, need only be disjunctively satisfied by Fard.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He and Kale for the same reasons as pointed out for claim 21.

In regards to claim 31, rejection of claim 21 is incorporated and Fard further teaches receiving a reward in response to providing the action slate to the action selector…. ([p. 4, Section 2.1]Rewards: R : S × A × R → [0, 1] is the probabilistic reward model. Depending on the current state of the system and the action taken, the agent will receive a reward drawn from this model. We focus on homogeneous processes in which, again, the reward distribution does not change over time. If the reward at time t is denoted by rt , then we have <equation 3>, wherein, the system generates a reward in response to the selection of an action by the agent/action selector.)
However,  Fard does not explicitly teach and using the reward in updating values of parameters of the deep neural network. Fard does not compute Q-values using a neural network as noted previously (but rather uses and MDP model based on observed response).
However, He, in the analogous environment of computing Q-values for actions in a slate of actions, teaches receiving a reward in response to providing the action slate to the action selector; and using the reward in updating values of parameters of the deep neural network ([pp. 4-5, Section 3.3 , p. 3, Section 3.1, p. 7, Section 3.4, p. 9, Section 4.2, Algorithm 1, Figure 1, Figure 3, Equation 9], We develop deep reinforcement relevance network (DRRN), which is a novel deep architecture for handling an unbounded action space in sequential text understanding. As shown in Figure 3, the DRRN consists of a pair of DNNs, one for state text embedding and the other for action text embedding. Given any state/action text pair …, the DRRN estimates the Q-function…, t each time step, the learning agent will be given a text string that describes a certain state of the game (i.e., environment, defined as the “state text”) and several text strings that describe all the possible actions we could take (defined as the “action texts”)…, The full algorithm is summarized in Algorithm 1. Note from Figure 3 that we apply back propagation to learn how to pair the text strings from the reward signals in an end-to-end manner., We then shuffle the generated data tuples (s_t, a_t, r_t, s_(t+1)) and apply Algorithm 1 to update the model…, wherein a DNN is used to recommend action text strings through Q-value based reinforcement learning such that, as shown in Algorithm 1, the DNN receives an observed reward r_t in response to the application of a selected action a_t (selected from an action slate according to a respective Q-value for that action) and wherein this reward is used in combination with the associated state transition and selected action to update the parameters of the DNN using back-propagation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He receive a reward in response to providing the action slate to the action selector and to use the reward in updating values of parameters of the deep neural network.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved performance in a reinforcement learning framework, as measured by the maximization of long term rewards, by using a deep neural network to trained compute action-state Q-values according to reward responses by representing the actions and states in a common embedding space, particularly when applied to problems in which the action is selected from a set of actions that changes according to the state of the system (He, [pp. 1-2, Section 1, p. 5, Section 3.3, Table 2, Table 3, Figure 3, Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard and He to incorporate the teachings of Kale for the same reasons as pointed out for claim 21.

In regards to claim 32, rejection of claim 31 is incorporated and Fard does not further teach wherein using the reward in updating the values of the parameters of the deep neural network comprises: receiving a next observation characterizing a next state of the environment; and using a current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network.  Fard does not compute Q-values using a neural network as noted previously (but rather uses and MDP model based on observed response).
However, He, in the analogous environment of computing Q-values for actions in a slate of actions, teaches wherein using the reward in updating the values of the parameters of the deep neural network comprises: receiving a next observation characterizing a next state of the environment; and using a current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network ([pp. 4-5, Section 3.3 , p. 3, Section 3.1, p. 7, Section 3.4, p. 9, Section 4.2, Algorithm 1, Figure 1, Figure 3, Equation 9], We develop deep reinforcement relevance network (DRRN), which is a novel deep architecture for handling an unbounded action space in sequential text understanding. As shown in Figure 3, the DRRN consists of a pair of DNNs, one for state text embedding and the other for action text embedding. Given any state/action text pair …, the DRRN estimates the Q-function…, t each time step, the learning agent will be given a text string that describes a certain state of the game (i.e., environment, defined as the “state text”) and several text strings that describe all the possible actions we could take (defined as the “action texts”)…, The full algorithm is summarized in Algorithm 1. Note from Figure 3 that we apply back propagation to learn how to pair the text strings from the reward signals in an end-to-end manner., We then shuffle the generated data tuples (s_t, a_t, r_t, s_(t+1)) and apply Algorithm 1 to update the model…, wherein a DNN is used to recommend action text strings from an action slate through Q-value based reinforcement learning such that, as shown in Algorithm 1, the DNN receives an observed reward r_t in response to the application of a selected action a_t that is selected from an action slate according to a respective Q-value for that action and wherein this reward is used in combination with the next observation s_(t+1) of the state, the current observation of the state s_t, the selected action a_t, and the reward r_t to update the parameters of the DNN using back-propagation.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He for the updating the values of the parameters of the deep neural network to comprise receiving a next observation characterizing a next state of the environment and using a current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved performance in a reinforcement learning framework, as measured by the maximization of long term rewards, by using a deep neural network to trained compute action-state Q-values according to reward responses by representing the actions and states in a common embedding space, particularly when applied to problems in which the action is selected from a set of actions that changes according to the state of the system (He, [pp. 1-2, Section 1, p. 5, Section 3.3, Table 2, Table 3, Figure 3, Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard and He to incorporate the teachings of Kale for the same reasons as pointed out for claim 21.

In regards to claim 35, rejection of claim 21 is incorporated and Fard further teaches wherein the environment is a content item presentation setting provided by a content item recommendation system, wherein the action selector is a user of the content item recommendation system, wherein the actions in the predetermined set of actions are recommendations of content items, and wherein each action in the action slate is a recommendation of a distinct action to the user of the content item recommendation system. ([p. 7, Section 3.1, p. 8, Section 4, pp. 9-16, Sections 4.1-4.3, p. 12, Section 4.3, pp. 18-19, Section 5.2, pp. 20-21, Section 5.3],  Even in cases where we have complete knowledge of the dynamics of the planning problem at hand, and when we can accurately calculate actions’ utilities, it might not be desirable to provide the user with only the optimal choice of action at each time step…. In such cases, it seems natural to let the user decide between the top few actions … , The notion of near-optimality should therefore be on the set of all possible policies that are consistent with the proposed actions…, In order to find the largest e-optimal policy, we present two algorithms. We first present a Mixed Integer Program (MIP) formulation of the problem, and then present a search algorithm that uses the monotonic property of the e-optimal constraint… The search algorithm has potential for further extensions with heuristics…, Human Subject Interaction … The game is defined as follows. A user is given a target word and is asked to navigate around the pages of Wikipedia and visit pages that contain that target word… The system then uses a Google search on the Wiki website with the clicked word and a keyword in the current page… It … randomly chooses one of the top eight search results and moves to that page… The user is given ten attempts and is asked to reach as many pages with the target word as possible…. Each topic corresponds to a state in the MDP … We test the domain with human users while the computer highlights … the words that come from the non-deterministic policy with epsilon=0.1… Non-deterministic policies can provide the means to inject human domain knowledge to computer models in such a way that the final outcome is superior… , wherein, in the testing of the non-deterministic policy-based recommendation in a MDP-based reinforcement learning system, the environment is characterized by search-based transitions from page-to-page based on topic and word such that the content items in this environment consist of a set of words descriptive of the topic provided by the reinforcement learning recommendation system to a human user who in turn may select from amongst the recommended items by clicking on them and wherein the act of clicking produces an action of changing the current webpage viewed by the user to a different one where additional topic-related content will be displayed and wherein the in the recommendation of different treatment options to a physician similarly is a content item recommendation with each content item corresponding to a treatment option and the physician is the action selector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He and Kale for the same reasons as pointed out for claim 21.

In regards to claim 36, rejection of claim 21 is incorporated and Fard further teaches wherein the observation characterizing the current state includes data characterizing a preceding action that was selected by the action selector from a preceding slate of actions provided to the action selector in response to a preceding observation. ([p. 7, Section 3.1, p. 8, Section 4, pp. 9-16, Sections 4.1-4.3, p. 12, Section 4.3, Figure 5],  Even in cases where we have complete knowledge of the dynamics of the planning problem at hand, and when we can accurately calculate actions’ utilities, it might not be desirable to provide the user with only the optimal choice of action at each time step…. In such cases, it seems natural to let the user decide between the top few actions … , The notion of near-optimality should therefore be on the set of all possible policies that are consistent with the proposed actions…, In order to find the largest e-optimal policy, we present two algorithms. We first present a Mixed Integer Program (MIP) formulation of the problem, and then present a search algorithm that uses the monotonic property of the e-optimal constraint… The search algorithm has potential for further extensions with heuristics…, wherein a slate of actions is formed at a given time based upon the environment state transition resulting from the selection of an action from a slate of actions in a previous time such that this selection and the associated slate itself were in response to an observation of the environmental state in that preceding time so that the current state observation therefore is characterized/determined by both the previous state and the previous selected action; for example, Figure 5 shows the action selection MDP-based dependence between different action slates and environment states/observations.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He and Kale for the same reasons as pointed out for claim 21.

Claim 37 is rejected because it is just a system implementation of the same subject matter of claim 21 which can be found in Fard, He, and Kale. It is noted that the claim also recites computers with storage to perform operations which are also found in Fard (e.g., [p. 16, Section 5, pp. 20-21, Section 5.3]).

Claim 38/37 is rejected because it is just a system implementation of the same subject matter of claim 22/21 which can be found in Fard, He, and Kale.

Claim 40 is rejected because it is just a CRM implementation of the same subject matter of claim 21 which can be found in Fard, He, and Kale. It is noted that the claim also recites computers with storage to perform operations which are also found in Fard (e.g., [p. 16, Section 5, pp. 20-21, Section 5.3]).

Claims 23-30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fard, in view of He, in further view of Kale, and in further view of Kanade et al (“Sleeping Experts and Bandits with Stochastic Action Availability and Adversarial Rewards”, Proceedings of the 12th International Conference on Artificial Intelligence and Statistics (AISTATS) 2009, pp. 272-279), hereinafter referred to as Kanade.

In regard to claim 23, rejection of claim 21 is incorporated, and Fard further teaches wherein generating the plurality of candidate action slates comprises, for a given subset of the slots in the candidate action slate: generating a plurality of candidate slates for the given subset of slots, each candidate slate for the given subset of slots including: in any slot for which an action has already been selected, the action already selected for the slot, a respective candidate action in each of the slots in the given subset, … and wherein selecting the action slate comprises selecting as the actions in the given subset of slots in the action slate the candidate actions that are in the slots in the given subset in the candidate slate having a highest slate Q value.  ([p. 8, Section 4, pp. 10-11, Section 4.1, p. 14, Section 4.3.2, Table 1], The notion of near-optimality should therefore be on the set of all possible policies that are consistent with the proposed actions…, This constraint indicates that we only add those actions to the policy whose reward plus (1−) of the future optimal return is within the sub-optimal margin….  Specifically, we aim to find non-deterministic policies that give the acting agent more options while staying within an acceptable sub-optimal margin., Alternatively, we develop a heuristic search algorithm to find a maximal -optimal policy. We can make use of the monotonic property of the -optimal policies to narrow down the search. We start by computing the conservative policy. We then augment it until we arrive at a non-augmentable policy. We also make use of the fact that if a policy is not -optimal, neither is any other policy that includes it, and thus we can cut the search tree at this point.…The algorithm presented in Table 1 is a one-sided recursive depth-first-search algorithm that searches in the space of plausible non-deterministic policies to maximize a function g(Π). Here we assume that there is an ordering on the set of state-action pairs {pi} = {(sj , ak)}., wherein the candidate action slates are generated through an augmentation process relative to the optimal policy which is a single chosen action that maximizes the long term rewards such that each candidate action slate consists of an already selected (optimal) action and a set of other actions which collectively form a subset of the slots in the candidate action slate and such that the actions that form the subset of slots are selected on the basis of them generating the highest slate Q value (according to various criteria pointed out previously).) 
However, Fard, He, and Kale do not explicitly teach and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots for which an action has already been selected. Fard does not disclose a placeholder which has no action to be used in the action slate for slots not populated by a selected action. Likewise, He does not disclose a placeholder slot (the number of slots increase or decrease according to the number of actions available at a given time/state). Kale does not disclose a subset within an action slate.

However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation systems, teaches  and a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots for which an action has already been selected ([p. 274, Section 1, pp. 276-277 Section 2, Figure 3], We consider the problem of selecting ads to display alongside a search result as a motivating domain. …Thus, we have formulated a multiarmed bandit problem. Our choice of arms is a large pool of advertisements, only a subset of which are available on each round., During rounds 1, . . . , T1, the algorithm on each round decides whether to explore (with probability γ) or exploit, by setting the variable χ t . … When exploring, the master algorithm picks an action ˜a ∈ Aβ uniformly at random. If ˜a ∈ At , it gets reward b = r t [˜a], otherwise b = 0., wherein a slate of actions is generated (in the form of a set of advertisements) with size At corresponding to the set of actions available at a given time such that, during exploration mode, a subset of those available actions is made available for selection if they are also contained in the set A_beta (interpreted as corresponding to the recited subset) with those actions that are not in A_beta replaced by the best single action in At so that the action slate (from which an action is selected) consists of the subset of the selected non-sleeping available actions and placeholders for the sleeping available actions (which are, as noted, replaced by a selected best action).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard, He, and Kale to incorporate the teachings of Kanade for a respective placeholder action in any slot in the action slate other than the slots in the given subset and the slots for which an action has already been selected. The modification would have been obvious because one of ordinary skill would have been motivated to improve recommendation performance (regret minimization) in reinforcement learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable ([Abstract, pp. 1-2, Section 1, Figure 4]).

In regards to claim 24, rejection of claim 23 is incorporated and Fard, He, and Kale do not further teach wherein the given subset of slots has a predetermined number of slots that is greater than one.  Although Fard teaches that the number of slots in an action slate is potentially as high as the number of actions available at a given state and teaches an ordering on the actions (i.e., optimal action to progressively less optimal actions), the size of the subset of slots (corresponding to the number of non-optimal actions) is variable and does exceed 1 according to epsilon and the system state (Figure 5). Kale does not disclose a subset within an action slate.
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation systems, teaches  wherein the given subset of slots has a predetermined number of slots that is greater than one ([pp. 276-277 Section 2, Figure 3], Let sort(v) return a permutation of indices of vector v, so that the permutation indexes v in descending order; for example, if v = (0.1, 0.7, 0.4), then sort(v) = (2, 3, 1). …During rounds 1, . . . , T1, the algorithm on each round decides whether to explore (with probability γ) or exploit, by setting the variable χ t . … When exploring, the master algorithm picks an action ˜a ∈ Aβ uniformly at random. If ˜a ∈ At , it gets reward b = r t [˜a], otherwise b = 0., wherein, during exploration mode, the size of the subset of available actions that are made available for selection is predetermined because that number is (deterministically) based on the number of available actions (in At) that are also contained in the set A_beta such that this number is greater than 1 if the arbitrary parameter beta in the algorithm of Figure 3 is sufficiently small (e.g., less than or equal to .4 for the example v=(.1,.7,.4)).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard, He, and Kale to incorporate the teachings of Kanade for the given subset of slots to have a predetermined number of slots that is greater than one. The modification would have been obvious because one of ordinary skill would have been motivated to improve recommendation performance (regret minimization) in reinforcement learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable ([Abstract, pp. 1-2, Section 1, Figure 4]).

In regards to claim 25, rejection of claim 23 is incorporated and Fard,  He, and Kale do not further teach, wherein the given subset of slots has one slot. Although Fard teaches that the number of slots in an action slate is potentially as high as the number of actions available at a given state and teaches an ordering on the actions (i.e., optimal action to progressively less optimal actions), the size of the subset of slots (corresponding to the number of non-optimal actions) is variable and does exceed 1 according to epsilon and the system state (Figure 5). Kale does not disclose a subset within an action slate.
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation systems, teaches  wherein the given subset of slots has one slot ([pp. 276-277 Section 2, Figure 3], Let sort(v) return a permutation of indices of vector v, so that the permutation indexes v in descending order; for example, if v = (0.1, 0.7, 0.4), then sort(v) = (2, 3, 1). …During rounds 1, . . . , T1, the algorithm on each round decides whether to explore (with probability γ) or exploit, by setting the variable χ t . … When exploring, the master algorithm picks an action ˜a ∈ Aβ uniformly at random. If ˜a ∈ At , it gets reward b = r t [˜a], otherwise b = 0., wherein, during exploration mode, the size of the subset of available actions that are made available for selection is predetermined because that number is (deterministically) based on the number of available actions (in At) that are also contained in the set A_beta such that this number is equal to 1 if the arbitrary parameter beta in the algorithm of Figure 3 is sufficiently large (e.g., greater than .4 but less than or equal to .7 for the example v=(.1,.7,.4)).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard, He, and Kale to incorporate the teachings of Kanade for the given subset of slots to have one slot. The modification would have been obvious because one of ordinary skill would have been motivated to improve recommendation performance (regret minimization) in reinforcement learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable ([Abstract, pp. 1-2, Section 1, Figure 4]).

In regards to claim 26, rejection of claim 23 is incorporated and Fard further teaches, wherein the slots in the action slate are ordered from a highest slot in the action slate to a lowest slot in the action slate when provided to the action selector, and wherein selecting the action slate comprises selecting an action for each subset of slots in the action slate in sequence based on an ordering of the slots in the action slate when provided to the action selector. ([pp. 13-14, Section 4.3.2, pp. 15-16, Section 4.3.3, Table 1, Table 2] The algorithm presented in Table 1 is a one-sided recursive depth-first-search algorithm that searches in the space of plausible non-deterministic policies to maximize a function g(Π). Here we assume that there is an ordering on the set of state-action pairs {pi} = {(sj , ak)}. This ordering can be chosen according to some heuristic along with a mechanism to cut down some parts of the search space., Since all the actions above a certain Q-value must be added, we can add them in order., wherein the augmentation process (for forming the candidate action slates) are generated according to an ordering of the actions according to Q-value-based criterion, particularly for the heuristic search mechanism such that this ordering is being interpreted as corresponding to an ordering of the slots in the action slate with the first slot chosen by the optimal policy and the other subsequent slots filled with progressively less optimal actions according to epsilon optimality.)    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard to incorporate the teachings of He, Kale, and Kanade for the same reasons as pointed out for claim 23.

In regards to claim 27, rejection of claim 23 is incorporated and Fard, He, and Kale do not further teach, further comprising: generating a random ordering of subsets of slots in the action slate, wherein selecting an action slate comprises selecting an action for each subset of slots in the action slate in sequence according to the random ordering.  Neither Fard nor He disclose a random ordering of the actions in the presented action slate. Kale does not disclose a subset within an action slate.
However, Kale, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation system, teaches further comprising: generating a random ordering … of slots in the action slate, wherein selecting an action slate comprises selecting an action for each … of slots in the action slate in sequence according to the random ordering ([p. 4, Section 3.1, p. 6, Section 3.3, Figure 2, Figure 3],  p. 4, Section 3.1 The learner chooses a probability distribution p(t) over experts, each of which then suffers a … loss… Algorithm MW(P) generates distributions p(1), … p(T)… We therefore need a special variant of Hedge which uses only distributions p(t) from some fixed convex subset P of the simplex of all distributions. The goal then is to minimize regret relative to an arbitrary distribution p ∈ P….Our goal is to design a randomized algorithm for online slate selection such that E[RegretT ] = o(T), where the expectation is taken over the internal randomization of the algorithm…. More generally, we may allow policies to recommend distributions over slates, and our goal is to minimize the expected regret with respect to the best policy in hindsight, where the expectation is taken over the distribution recommended by the policy as well as the internal randomization of the algorithm., We identify matrices in R s×K with vectors in R sK in the obvious way. We embed M in the simplex of distributions in R sK simply by scaling all the entries down by s so that their sum equals one. Let P be this scaled down version of M. Our algorithm is given in Figure 3., wherein each candidate action slate is determined probabilistically across by a (probability) distribution of actions over a slate (according to an initially uniform distribution vector p that is modified over time according to the observed losses in order to weight more favorable action distributions more heavily) for unordered stated but also, and in addition, according to sub-permutation matrices for the ordered state (interpreted as also contributing to a positional randomness over the slate distributions).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He and Fard to incorporate the teachings of Kale to generate a random ordering of slots in the action slate in which selecting an action slate comprises selecting an action for the slots in the action slate in sequence according to the random ordering. The modification would have been obvious because one of ordinary skill would have been motivated to improve recommendation policies by recommending multiple actions to a user, such as in web advertising, in which the plurality of recommended actions may have either similar or different positional importance or rewards ([Abstract, pp. 1-2, Section 1]).
Although Kale does not explicitly teach … subsets of … subset of … In other words, Kale does not disclose a subset of slots in an action slate. 
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation systems, teaches further comprising: generating a random ordering of subsets of slots in the action slate, wherein selecting an action slate comprises selecting an action for each subset of slots in the action slate in sequence according to the random ordering  ([Abstract, Figure 3, p. 276, Section 2, p. 276, Section 2], We consider the problem of selecting actions in order to maximize rewards chosen by an adversary, where the set of actions available on any given round is selected stochastically., During rounds 1,.., T1, the algorithm on each round decide whether to explore … or exploit… While exploiting, the master algorithm simply follows the advice of the black-box stochastic availability experts algorithm (e.g., SFPL)… When exploring, the master algorithm picks an action … uniformly at random…, Figure 3 presents a bandit version of SFPL… Our algorithm uses the first T0 rounds to construct estimates p … of the marginal probabilities of availability … for each action a. At the end of this phase, the algorithm maintains a set of actions A_beta … our algorithm will only play actions from this set…, wherein, as shown in Figure 3, in the exploration mode, an action is selected from the set of available actions that are also in A_beta (i.e., a subset) uniformly at random such that this random selection over the subset is (effectively) a randomization over the ordering in the slots populated by the available actions in A_beta and wherein it is noted that this randomization is also over all subsets within A_beta (e.g., with each subset being of size 1).). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He, Fard, and Kale to incorporate the teachings of Kanade to generate a random ordering of subsets of slots in the action slate in which selecting an action slate comprises selecting an action for each subset of slots in the action slate in sequence according to the random ordering. The modification would have been obvious because one of ordinary skill would have been motivated to improve recommendation performance (regret minimization) in reinforcement learning environments in which the randomly selected actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable ([Abstract, pp. 1-2, Section 1, Figure 4]).

In regards to claim 28, rejection of claim 23 is incorporated and Fard, He, and Kale do not further teach wherein, for each candidate action slate, the placeholder action is the same as one of the candidate actions in the given subset.  He, Fard, and Kale neither teach the placeholder slot as previously noted.
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation system, teaches wherein, for each candidate slate, the placeholder action is the same as one of the candidate actions in the given subset ([Figure 3, p. 276, Section 2], During rounds 1,.., T1, the algorithm on each round decide whether to explore … or exploit… While exploiting, the master algorithm simply follows the advice of the black-box stochastic availability experts algorithm (e.g., SFPL)… When exploring, the master algorithm picks an action … uniformly at random… , wherein, as shown in Figure 3, there occur action slots corresponding to the available actions at time t for which some are sleeping (i.e., p[a]<beta) and are, thereby, placeholders in the action slate but such that, during exploration mode, a selection is made for the action that is the best available action which is being interpreted as also being within the set A_beta (subset of slots by virtue of being the best available action).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He, Fard, and Kale to incorporate the teachings of Kanade to implement a Reinforcement Learning architecture in which, for each candidate slate, the placeholder action is the same as one of the candidate actions in the given subset. The modification would have been obvious because one of ordinary skill would have been motivated to represent learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable, and to still exploit each slot lacking an available action by assigning to it a currently available action ([Abstract, pp. 1-2, Section 1, p. 276, Section 2, Figure 3]).

In regards to claim 29, rejection of claim 23 is incorporated and Fard, He, and Kale do not further teach wherein, for each candidate action slate, the placeholder actions are actions suggested by another action recommendation system. He, Fard, and Kale neither teach the placeholder slot as previously noted.
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation system, teaches for each candidate slate, the placeholder actions are actions suggested by an another action recommendation system.  ([Abstract, Figure 3, p. 272, Section 1, p. 276, Section 2, Figure 1, Figure 3], First an adversary chooses the set At , and then rewards r[a] are sampled from fixed distributions Pra (which are independent of At )…. Adversarial availability, adversarial rewards: A single adversary selects both At and r at the same time., We consider the problem of selecting actions in order to maximize rewards chosen by an adversary, where the set of actions available on any given round is selected stochastically., During rounds 1,.., T1, the algorithm on each round decide whether to explore … or exploit… , wherein the rewards as well as the set of available actions (At) are chosen by an adversary (interpreted to be “another recommendation system” in the sense that the adversary is outside the control of the action recommendation system itself) such that, for example, as shown in Figure 3, the selection of an action to be inserted into a placeholder slot in the explore mode when a particular action/slot is sleeping entails the evaluation of the function sigma^t(A^t) in the SFPL algorithm which is based on adversarial reward assignments with, more generally, the adversary recommending all of the actions, including the action inserted into the placeholder/slot, by virtue of determining the set of all available actions at time t.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He, Fard, and Kale to incorporate the teachings of Kanade for the placeholder actions, for each candidate slate, to be actions suggested by an another action recommendation system. The modification would have been obvious because one of ordinary skill would have been motivated to efficiently implement learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable, with adversarial reward and action selection  (Kanade [Abstract, pp. 1-2, Section 1, p. 276, Section 2, Figure 3, p. 279, Section 4]).

In regards to claim 30, rejection of claim 21 is incorporated and Fard, He, and Kale do not further teach wherein the actions in each candidate action slate are selected from a subset of the actions in the predetermined set of actions generated by another process. As noted above, He teaches that the set of actions in the candidate slate of action consist of the set of all possible actions for the state of the environment at time t.  Although Fard teaches that the set of actions are subsets over the set of all possible actions, he does not explicitly state that the particular candidate actions are selected from a set of actions formed by another process (i.e., candidate action slates consider the full set of actions available for a given state). Although Kale teaches that the set of actions/advertisements are provided by advertisers, it is not evident that this is that the generation is from a “process” per se.
However, Kanade, in the analogous environment of Reinforcement Learning algorithm design for bandit-based recommendation system, teaches wherein the actions in each candidate action slate are selected from a subset of the actions in the predetermined set of actions generated by another process.  ([Abstract, Figure 3, p. 272, Section 1, p. 276, Section 2, Figure 1, Figure 3], First an adversary chooses the set At , and then rewards r[a] are sampled from fixed distributions Pra (which are independent of At )…. Adversarial availability, adversarial rewards: A single adversary selects both At and r at the same time., We consider the problem of selecting actions in order to maximize rewards chosen by an adversary, where the set of actions available on any given round is selected stochastically., During rounds 1,.., T1, the algorithm on each round decide whether to explore … or exploit… , wherein the set of available actions (At), from which the actions in an action slate (including the actions in the subset of slots) are selected, is chosen by an adversary (interpreted to be “another process” in the sense that the adversary is outside the control of the action recommendation system itself).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He, Fard, and Kale to incorporate the teachings of Kanade for the actions in each candidate action slate to be selected from a subset of the actions in the predetermined set of actions generated by another process. The modification would have been obvious because one of ordinary skill would have been motivated to efficiently implement learning environments in which the actions may not be available, such as when there is a limit of online ads to accommodate advertising budgets or when certain servers may either periodically or aperiodically unavailable, with adversarial reward and action selection  (Kanade [Abstract, pp. 1-2, Section 1, p. 276, Section 2, Figure 3, p. 279, Section 4]).

Claim 39/37 is rejected because it is just a system implementation of the same subject matter of claim 23/21 which can be found in Fard, He, Kale, and Kanade.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fard, in view of He, in view of Kale, and in further view of K. Efthymiadis (“Knowledge-Based Reward Shaping with Knowledge Revision in Reinforcement Learning”, University of York, Computer Science, PHD Dissertation, September 2014, pp. 1-119), hereinafter referred to as Efthymiadis.

In regards to claim 33, rejection of claim 32 is incorporated and Fard, He, and Kale do not further teach wherein using the current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network comprises: modifying the reward to generate a modified reward; and using the modified reward in place of the reward in updating the values. The reward function is not replace by a “modified” reward in He, Kale, and Fard.
However, Efthymiadis, in the analogous environment of MDP-based Reinforcement Learning design, teaches wherein using the current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network comprises: modifying the reward to generate a modified reward; and using the modified reward in place of the reward in updating the values ([p. 29, Section 2.2, p. 30 Section 2.2.1],  Knowledge-based RL is concerned with incorporating knowledge into an RL agent to guide its exploration. By providing informative domain knowledge, the number of sub-optimal decisions an agent makes while learning can be significantly reduced and thus the effects of the exponential state explosion can be mitigated…., The additional reward is representative of domain knowledge and is given to the agent … This concept can be represented by <equation 2.14>… To deal with such problems Ng … proposed the use of PBRS … the additional rewards as the difference of some potential function … defined over a source s and a destination state s’…  , wherein, the reward is modified in a reward based system by replacing the reward with sum of the reward and a potential function in order to account for domain-specific knowledge that may weigh on the utility of the observed reward (corresponding to wherein using the current observation, the selected action slate, the reward, and the next observation to update the values of the parameters of the deep neural network comprises: modifying the reward to generate a modified reward; and using the modified reward in place of the reward in updating the values)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fard, He, and Kale  to incorporate the teachings of Efthymiadis to use a MDP-based reinforcement learning system to use a modified reward function. The modification would have been obvious because one of ordinary skill would have been motivated to make use of the domain-specific knowledge that may weigh the utility of any observed reward in order to reduce the number of suboptimal action in finding the optimal policy (p. 29, Section 2.2, p. 30 Section 2.2.1).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fard, in view of He, in further view of Kale, in view of Efthymiadis, and in further view of Prashanth L. A. (“Cumulative Prospect Theory Meets Reinforcement Learning: Prediction and Control”, https://arxiv.org/pdf/1506.02632v2.pdf, arXiv:1506.02632v2 [cs.LG] 20 Sep 2015, pp. 1-27), hereinafter referred to as Prashanth.

In regards to claim 34, rejection of claim 33 is incorporated and Fard, He, Kale, and Efthymiadis do not further teach wherein the modified reward satisfies r^a, wherein r is the reward and a is a constant value greater than one. The reward function is not replace by a “modified” reward in He, Kale, and Fard and the modification does not explicitly have a r^a aspect in Efthymiadis.
However, Prashanth, in the analogous environment of MDP-based Reinforcement Learning design, teaches wherein the modified reward satisfies r^a, wherein r is the reward and a is a constant value greater than one ([p. 3, Section 1, Abstract, p. 30 Section 2.2.1, Figure 1],  Utility functions: u^+ and u^- are utility functions corresponding to gains … and losses…. Consider a scenario where one can either earn $500 w.p 1 or earn $1000 w.p 0.5 (and nothing otherwise). The human tendency is to choose the former option of a certain gain. If we flip the situation … then humans choose the latter option… Handling losses and gains separately is a salient feature of CPT and this addresses the tendency of humans to play safe with gains and take risks with losses – see Fig. 1., We bring this idea to a risk-sensitive reinforcement learning setting … estimating the CPT objective requires estimations of the entire distribution of the value function and finding a randomized optimal policy…, wherein a cumulative prospect theory implementation of reinforcement learning accounts for the utility aspect of observed rewards such that the resulting CPT value function maps positive rewards/gains into a function that is less than what a CPT-insensitive RL algorithm would do (corresponding to the right side of Figure 1 such that the gain reward is a modified reward which varies superlinearly relative to the observed reward in the form of utility) and maps negative rewards/losses into a function that is greater in an absolute sense than that which a CPT-insensitive RL algorithm would do  (corresponding to the left side of Figure 1 such that the utility reward is a modified reward which varies superlinearly relative to the observed reward in the form of losses) such that there is an “a” for such that the magnitude of each modified reward corresponds to a magnitude measure of the observed reward raised to a power of “a” with “a” greater than one (corresponding to wherein the modified reward satisfies r^a, wherein r is the reward and a is a constant value greater than one)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He, Kale, Fard, and Efthymiadis to incorporate the teachings of Prashanth to use a MDP-based reinforcement learning system using cumulative prospect theory to use a utility-based modified reward function with a modification of the reward satisfying r^a with a greater than 1. The modification would have been obvious because one of ordinary skill would have been motivated to make use CPT theory to properly account for utility dependencies of different rewards and to achieve improved performance in risk-sensitive RL environments (Sections 7.1, 7.2, 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (“Combinatorial Multi-Armed Bandit: General Framework, Results and Applications”, Proceedings of the 30th International Conference on Machine Learning, JMLR: W&CP volume 28, 2013, pp. 1-9) teach the recommendation of a super arm (action slate) in the context of the multi-armed bandit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124